 


109 HRES 373 IH: Recognizing the dangers posed by nuclear weapons and calling on the President to engage in nonproliferation strategies designed to eliminate these weapons of mass destruction from United States and worldwide arsenals.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 373 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Ms. Woolsey submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Recognizing the dangers posed by nuclear weapons and calling on the President to engage in nonproliferation strategies designed to eliminate these weapons of mass destruction from United States and worldwide arsenals. 
  
Whereas nuclear weapons are inherently indiscriminate and represent a disproportionate use of force; 
Whereas, since the end of the Cold War, the United States has squandered a superb opportunity to diminish the role of nuclear weapons in foreign and military affairs and failed to verifiably eliminate existing stocks of nuclear weapons as well as prevent new nuclear dangers from arising, and consequently the threat of nuclear disaster remains unacceptably high; 
Whereas United States foreign policy is eroding the network of security treaties that have helped to stem the spread of nuclear, chemical, and biological weapons, thus decreasing security for Americans and non-Americans alike; 
Whereas the United States has a vital security interest in promoting the nonproliferation and disarmament of nuclear weapons, since the only genuine and permanent security from the threat of the use of nuclear weapons is their elimination under strict and effective international control; 
Whereas the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) (21 UST 483) entered into force and became part of United States law on March 5, 1970; 
Whereas more countries (a total of 188) have ratified the NPT than any other arms limitation and disarmament agreement, a testament to the significance of the NPT; 
Whereas the United States has undertaken, in accordance with Article VI of the NPT, to pursue negotiations in good faith on effective measures relating to cessation of the nuclear arms race at an early date and to nuclear disarmament; 
Whereas the long-term viability of the nonproliferation goal is at risk if the United States fails to implement its Article VI obligations; 
Whereas the United States agreed, in connection with the indefinite extension of the NPT in 1995, to the determined pursuit of systematic and progressive efforts to reduce nuclear weapons globally, with the ultimate goal of eliminating those weapons, including a pledge to complete negotiations on a universal and internationally and effectively verifiable Comprehensive Nuclear Test Ban Treaty no later than 1996; 
Whereas, on July 8, 1996, the International Court of Justice, in response to a request for an advisory opinion from the United Nations General Assembly, concluded that— 
(1)the threat or use of nuclear weapons would generally be considered contrary to the rules of international law applicable in armed conflict; 
(2)there exists an obligation to pursue in good faith and bring to conclusion negotiations leading to nuclear disarmament in all its aspects under strict and effective international control; and 
(3)[t]he legal import of [the NPT Article VI] obligation … is an obligation to achieve a precise result—nuclear disarmament in all its aspects—by adopting a particular course of conduct, namely, the pursuit of negotiations on the matter in good faith; 
Whereas, from April 24 to May 19, 2000, the United States and all NPT parties participating in the 2000 NPT Review Conference unanimously agreed to 13 steps for the systematic implementation of Article VI, including— 
(1)an unequivocal undertaking to eliminate their nuclear arsenals; 
(2)prompt ratification of the Comprehensive Test Ban Treaty; 
(3)full implementation of the Strategic Arms Reduction Treaty II (START II) (ratified on January 26, 1996) and conclusion of negotiations on the Strategic Arms Reduction Treaty III (START III) as soon as possible, while preserving and strengthening the Anti-Ballistic Missile Treaty (23 UST 3435; entered into force on October 3, 1972); 
(4)taking concrete measures to reduce the operational status of nuclear weapons; 
(5)taking irreversible measures toward total nuclear disarmament; 
(6)increasing transparency regarding nuclear weapons capabilities; and 
(7)diminishing the role of nuclear weapons in security policies; 
Whereas the Strategic Offensive Reductions Treaty (SORT), signed on May 24, 2002, (ratified on March 6, 2003), by President George W. Bush, fails to incorporate key elements of the START II and START III agreements regarding the destruction of delivery vehicles and the dismantlement of warheads, and it fails to provide new verification procedures necessary to effect transparent, meaningful, and permanent reductions crucial to the de-nuclearization process; 
Whereas the SORT called for a decrease in the number of deployed strategic nuclear warheads, but projected storage of thousands of strategic warheads, including many capable of quick redeployment; 
Whereas rather than affirming the United States obligations under the NPT, the January 9, 2002, Department of Defense Nuclear Posture Review (NPR) called for a New Strategic Triad consisting of nuclear and conventional offensive strike systems integrated with active and passive defenses and a revitalized defense infrastructure with new capabilities; 
Whereas the NPR— 
(1)projected indefinite retention of a large, modern, and diverse nuclear force totalling many thousands of weapons; 
(2)maintains and expands the role of nuclear weapons in United States national security policy, including the use of nuclear weapons in immediate, potential, or unexpected contingencies; 
(3)reiterated Administration plans not to support ratification of the Comprehensive Test Ban Treaty; 
(4)pledged to increase readiness to resume nuclear testing and proceed with development of a Ballistic Missile Defense; and 
(5)called for the development of new nuclear weapons capabilities for a wide range of missions, including nuclear earth-penetrating weapons to strike hardened and deeply buried targets, and low-yield nuclear warheads; 
Whereas rather than affirming the United States obligations under the NPT, the September 2002 National Security Strategy of the United States set forth an aggressive policy of preventive self-defense in which America will act against … emerging threats before they are fully formed; 
Whereas rather than affirming the United States obligations under the NPT, the December 2002 National Strategy to Combat Weapons of Mass Destruction (WMD) stated that The United States … reserves the right to respond with overwhelming force—including through resort to all of our options—to the use of WMD against the United States, our forces abroad, and friends and allies, with both conventional and nuclear response capabilities; 
Whereas the current annual funding for the United States nuclear weapons activities account stands at $6 billion, representing a 45 percent increase over the Cold War average of approximately $4 billion per year; 
Whereas the above-detailed policies and programs of the United States are— 
(1)antithetical to United States obligations under the NPT; 
(2)contrary to fundamental requirements of international law, because the United Nations Charter does not permit preventive war; 
(3)counterproductive, because United States reliance on nuclear weapons encourages other countries to acquire them, ultimately increasing the likelihood that a nuclear weapon will be used against the United States; 
(4)dangerous, because the assertion of the United States of a right to engage in preventive war encourages other countries to assert the same right; and 
(5)immoral, because they place a threat of mass destruction, and the assertion of a right to initiate war, at the core of United States foreign policy; 
Whereas nonproliferation strategies based on internationally accepted standards of behavior, ranging from treaties to enforcement mechanisms such as on-site inspections, technical surveillance, intelligence sharing, and the destruction of all such weapons of mass destruction, are designed to prevent the proliferation and development of all forms of WMD, so that hostile countries and entities either are unable to procure WMD or are required not to use WMD; and 
Whereas nonproliferation strategies emphasizing reciprocity and cooperation that are consistent with international law have been used successfully for the last 50 years, while counterproliferation strategies based primarily on the unilateral use of force, outside the framework of international organizations and agreements, are likely to lead to the disintegration of existing arms control and nonproliferation mechanisms and a renewed, more complex arms race: Now, therefore, be it 
 
That the House of Representatives— 
(1)requests the President to inform Congress and the Secretary General of the United Nations regarding the efforts and measures the United States has taken with respect to— 
(A)implementation and observance of Article VI of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) (21 UST 483); 
(B)implementation and observance of United Nations General Assembly Resolution 52/38O and subsequent resolutions related to the July 1996 advisory opinion of the International Court of Justice, which called upon all countries to fulfill their nuclear disarmament obligation by commencing multilateral negotiations leading to the early conclusion of a nuclear weapons convention; 
(C)implementation and observance of United Nations General Assembly Resolution 55/33C and subsequent resolutions welcoming the outcome of the 2000 NPT Review Conference, and affirming that a nuclear weapon free world will ultimately require the underpinning of a universal and multilaterally negotiated legally binding instrument; and 
(D)nuclear disarmament; 
(2)calls on the President to implement and observe all NPT obligations and commitments and to revise national policies on nuclear weapons accordingly; and 
(3)urges the President, in the interests of protecting and advancing human, national, and global security, to— 
(A)declare unconditionally that the United States will not use nuclear weapons first, and that pending their elimination, nuclear weapons serve only to deter a nuclear attack by a hostile country or other entity; 
(B)initiate and conclude multilateral negotiations on sweeping, verifiable, and irreversible steps that countries with nuclear capability shall take to reduce and eventually eliminate strategic and tactical nuclear weapons and their delivery systems; 
(C)begin verifiable and irreversible reductions in the United States strategic and tactical nuclear weapons and their delivery systems; 
(D)cooperate with the Russian Federation to remove from deployment nuclear weapons that presently are operational and ready to be launched on short notice; 
(E)reaffirm the moratorium on nuclear testing and work for ratification of the Comprehensive Test Ban Treaty at the earliest possible date; 
(F)terminate all efforts aimed at enhancing the military capabilities of the United States nuclear arsenal, including research and development for both low-yield nuclear weapons and the robust nuclear earth penetrator (commonly referred to as bunker-busters); 
(G)terminate all plans for upgrades to existing weapons research and production facilities, and construction of new facilities, including those for plutonium pit manufacturing and tritium production; 
(H)terminate the declared United States policy of preventive warfare as a response to threats from weapons of mass destruction (WMD); 
(I)obtain the approval of the Senate or the entire Congress as a condition for withdrawal from and termination of both existing and future security treaties; 
(J)terminate development of ballistic missile defenses and initiate multilateral negotiations to eliminate ballistic missiles; and 
(K)support initiatives and multilateral negotiations to ban weapons in outer space. 
 
